DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 09/14/2020, have been received and entered.
	Claims 1-20 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method to detect the effect of one or more test compounds on spheroids, classified in G01N33/5058.
II. Claims 14-20, drawn to a method of preventing, inhibiting, or treating one or more symptoms of Rett syndrome in a human, classified in A61K31/137, 138, 19, 197, etc.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods of using compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have completely different designs, modes of operation, and effects, do not overlap in scope, and are not obvious variants.  The invention of Group I requires contacting one or more spheroids obtained from cells of an autism patients, Rett syndrome patient, or a model of Rett syndrome with one or more test compounds and detecting the “effect” of the one or more compounds on one or more of the spheroids.  This is completely different from and does not at all overlap in scope with the claims of Group I which require administering a compound to a human patient to prevent, inhibit, or treat symptoms of Rett syndrome.  The classes of compound administered in the claims of Group II are not required to be compounds identified by the method of Group I and the method of Group I does not require the test compound be from a class of compound recited in the claims of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The claims of Groups I and II require completely different, non-overlapping search strategies and search criteria, e.g., a search for contacting a spheroid with a compound in vitro is completely different from a search for administering a NSAID to a human patient having Rett syndrome;
B) Prior art applicable to the claims of Group I would not be applicable to the claims of Group II and vice versa;
C) The distinct inventions require completely different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., Applicants could be enabled for contacting a spheroid in vitro with a “test compound” but not enabled for treating Rett syndrome in a human patient comprising administration of a NSAID.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTION I (Group I)
Claim(s) 1-13 is/are generic to the following disclosed patentably distinct species of spheroid cells: 
Neurons and/or astrocytes;
Heart cells;
Liver cells;
Kidney cells;
Pancreas cells;
Lung cells;
Endothelial cells;
Epithelial cells;
Microglial cells;
Oligodendrocytes.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct species require completely different, non-overlapping search strategies and search criteria, e.g., the search required for a method comprising contacting spheroids of neurons with a test compound is completely different from that required for a method comprising contacting spheroids of endothelial cells with a test compound, and vice versa;
B) Prior art applicable to one species would not likely also be applicable to other species, e.g., prior art teaching contacting spheroids of kidney cells with a test compound would not be applicable to contacting spheroids of oligodendrocytes with a test compound, and vice versa;
C) The distinct species require different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., state and predictability of the art, presence or absence of working examples, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (Group II)
Claim(s) 14-20 is/are generic to the following disclosed patentably distinct species of active agent: 
BIMU-8;
Flumazenil; 
Acetazolamide;
N-methyl acetazolamide;
atomoxetine (omoxetine);
benzhexol hydrochloride;
eletriptan;
iloperidone;
trazodone;
valproate;
baclofen;
benzydiamime hydrochloride; 
bromoindirubin-3-oxime;
iperiden;
citalopram;
clebopride malate;
donepezil;
hydroxyzine dichloride; 
IDRA-21;
ondansetron, dolastreon or palonosetron; 
paroxetine;
pinmavanserin;
pirlindole mesylate;
selegiline hydrochloride;
vinpocetine.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. As a non-limiting example, the distinct species having completely different structures and mechanisms of action.  For example, whereas donepezil is an acetylcholinesterase inhibitor having the following structure:

    PNG
    media_image1.png
    78
    200
    media_image1.png
    Greyscale

baclofen is a GABA receptor agonist having the following structure:

    PNG
    media_image2.png
    97
    220
    media_image2.png
    Greyscale
.
In addition, these species are not obvious variants of each other based on the current record.  A person of ordinary skill in the art would not consider these distinct species, having completely different, non-overlapping structures and mechanisms of action, to be interchangeable one for the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct species require completely different, non-overlapping search strategies and search criteria, e.g., the search required for a method comprising administering baclofen to a human subject is completely different from that required for a method comprising administering paroxetine to a human subject, and vice versa;
B) Prior art applicable to one species would not likely also be applicable to other species, e.g., prior art teaching administering valproate to a human subject would not be applicable to administering Flumazenil to a human subject, and vice versa;
C) The distinct species require different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., state and predictability of the art, presence or absence of working examples, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Anderson/Primary Examiner, Art Unit 1629